DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without  the essential element of three-dimensional device including column (202), table (203), material storage (204), platform (205), etc  which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim does not include the essential element of three-dimensional shaping which or location where the attachment mechanism and adjustment mechanism are situated in relation to the other elements of the 3D printing device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yasukochi (WO2015093032 (A1), the examiner uses equivalent translation provided by US 2016/0311163 A1).
For claim 1, Yasukochi teaches a three-dimensional shaping apparatus (see abstract; Figs 1-2), comprising: an attachment mechanism that attaches, to a predetermined position (as shown in Fig 1), a lens unit that condenses a light beam from a light source (see Fig 1 item 42-lens unit, light source 40 including LED 41; [0012]-[0030][0058]-[0061]); and an adjustment mechanism that adjusts a position of the light source in accordance with the attached lens unit (Fig 1 item 20-adjustment mechanism that adjusts a position of the light source 40,41, in accordance with the attached lens unit 42; also see Fig 2; [0007]-[0008][0028]-[0075]).

    PNG
    media_image1.png
    768
    658
    media_image1.png
    Greyscale

Figure 1 of Yasukochi showing all the elements of the claim, including attachment mechanism, adjustment mechanism, lens unit, and light source, also see Fig 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (WO2015093032 (A1), the examiner uses equivalent translation provided by US 2016/0311163 A1). 
Claims 2-4, Yasukochi teach all the limitation to the claim invention as discussed above, however, fails to explicitly teach wherein said attachment mechanism includes a lens holder that is attached with the lens unit, and a fitting unit that fits said lens holder in a light source holder that holds the light source; wherein the lens unit is screwed in said lens holder; wherein the lens unit is attached to said lens holder using a pressing ring. The examiner takes Official Notice, according to MPEP section 2144.03 (Reliance on Common Knowledge in the Art or "Well-Known"), that it would have been obvious to use known components such as fitting unit, pressure ring, and a lens holder in combination, to the apparatus as taught by Yasukochi, to provide the functional benefit of efficiently mounting lens to the apparatus for using in the 3D printing process. 
Allowable Subject Matter
Claims 5 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claims 5, Yasukochi fails to teach wherein said attachment mechanism includes a moving mechanism that can move the lens unit between an attachment position of the lens unit and a non-attachment position of the lens unit. The dependent claims 6-9 which are dependent upon claim 5 would are objected for the same reason as discussed above.
As for claims 10 and 11, Yasukochi teaches wherein said adjustment mechanism (20) includes a setting mechanism that sets one of a first position of the light source obtained when the lens unit is attached ([0012]-[0061] the moving mechanism includes various actuating mechanism for positioning), a second driver [actuator] that drives said adjustment mechanism to adjust the position of the light source between a first position of the light source obtained when the lens unit is attached (Fig 1-2; [0012]-[0068] teaches using various actuating mechanism/drivers) however, fails to teach a second position of the light source obtained when the lens unit is not attached.
Bauer et al (US 2019/0022795 A1) teaches lens or lens system movable relative to the focusing unit, i.e. relative to the build plant ([0011]) however, fails to cure the deficiency of the above prior art. The dependent claims 12 which is objected for the same reason as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0308370 A1 teaches movable projection position may be defined by an optical element such as a projection lens or relay mirror (see [0176]).
US 2019/0009369 A1 pertains to 3D printing teaches lens-based fiber array laser head (401) may be attached to a moving platform of the x-y gantry system (404.1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743